UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1424



CAROLINE CHEBET SOI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General for the United
States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-596-913)


Submitted:   September 20, 2004           Decided:   October 12, 2004


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sean D. Hummel, Washington, D.C., for Petitioner.        Peter D.
Keisler, Assistant Attorney General, Margaret J. Perry, Senior
Litigation Counsel, Stephen J. Flynn, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Caroline Chebet Soi, a native and citizen of Kenya,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming the immigration judge’s (“IJ”) denial of her motion

to reopen.

            We review the denial of a motion to reopen for abuse of

discretion.    8 C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S.

314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999).    The denial of a motion to reopen must be reviewed with

extreme deference, since immigration statutes do not contemplate

reopening    and   the   applicable     regulations   disfavor   motions   to

reopen.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

We have reviewed the administrative record, the Board’s order, and

the IJ’s decision and find no abuse of discretion.

            Accordingly,    we   deny    the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                            PETITION DENIED




                                   - 2 -